Citation Nr: 1720042	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  10-36 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent prior to May 15, 2013, to a disability rating greater than 30 percent from May 15, 2013 to December 30, 2014, and to a disability rating greater than 70 percent from December 30, 2014, for posttraumatic stress disorder with major depressive disorder (psychiatric disability).  

2.  Entitlement to an initial disability rating for lumbar strain greater than 10 percent prior to December 30, 2014, and greater than 20 percent from December 30, 2014.  

3.  Entitlement to recognition of C. P. K. as the Veteran's dependent spouse for VA compensation purposes.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 2004 to June 2008. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision and a March 2009 administrative determination by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed.

The Veteran was scheduled for a hearing before the Board in March 2016 and the Veteran was notified of this hearing in a January 2016 letter.  The Veteran did not appear for his scheduled hearing; thus, his prior request for a hearing before the Board is considered withdrawn.  

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  The Board notes that entitlement to TDIU was granted from June 11, 2008, and a December 2016 rating decision discontinued entitlement to TDIU effective from March 1, 2017.  The Board notes that a December 2016 letter provided the Veteran notice of this determination to discontinue TDIU and this letter was mailed to the Veteran's address of record.  To this date, the Veteran has not submitted a notice of disagreement against this determination.  Further, there is no indication in any lay statement or other evidence dating from March 1, 2017 that the Veteran is unable to secure or maintain employment due to a disability on appeal.  Thus, during the relevant period from March 1, 2017, the matter of TDIU has not been raised by the Veteran or been reasonably raised by the record as a component of the appeal for increased compensation for the psychiatric disability or the back disability.  Thus, TDIU is not on appeal and is not before the Board at this time.  

The issue of entitlement to an initial disability rating for lumbar strain greater than 10 percent prior to December 30, 2014, and greater than 20 percent from December 30, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the entire appeal period, the Veteran's service-connected psychiatric disability is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms including flattened effect; chronic sleep impairment with nightmares; constant intrusive thoughts flashbacks; hypervigilance; exaggerated startle response; suspiciousness; depressed mood; anxiety; panic attacks that occur weekly or less often; persistent irritability and frequent outbursts of anger; mild memory loss (such as forgetting names, directions, recent events); occasional suicidal ideation without plan; frequent thoughts of hurting others without plan; obsessional rituals which can interfere with routine social activities; impaired impulse control, such as unprovoked irritability but without periods of physical violence during waking hours; disturbances of motivation and mood; difficulty concentrating and decreased attention span; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting. It is not manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

2.  At the time of the Veteran's marriage to C. P. K. in April 2006 in Canada the Veteran was still married to S. C.; the Veteran divorced S. C. in August 2008; and married C. P. K. on April [REDACTED], 2014.  

CONCLUSIONS OF LAW

1.  Prior to December 30, 2014, the criteria for entitlement to an increased initial disability rating of 50 percent, but no higher, for the service-connected psychiatric disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

2.  From December 30, 2014, the criteria for entitlement to a disability rating greater than 70 percent for the service-connected psychiatric disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for recognition of C. P. K. as the Veteran's spouse for VA compensation purposes were not met prior to April [REDACTED], 2014.  38 U.S.C.A. §§ 103, 501, 1115 (West 2014); 38 C.F.R. §§ 3.1(j), 3.4, 3.50(a), 3.205 (2016).

4.  The criteria for recognition of C. P. K. as the Veteran's spouse for VA compensation purposes were met on April [REDACTED], 2014.  38 U.S.C.A. §§ 103, 501, 1115 (West 2014); 38 C.F.R. §§ 3.1(j), 3.4, 3.50(a), 3.205 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Psychiatric Disability

Compliance with Prior Remand

In May 2016, the Board remanded the issue of entitlement to increased compensation for PTSD and directed the AOJ to obtain updated VA treatment records and to obtain the Veteran's records pertaining to the Veteran's claim for Social Security disability benefits.   The AOJ did so.  The claim regarding PTSD was readjudicated in an August 2016 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).



Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  Here, the Veteran filed his underlying claim for service connection for a psychiatric disability as part of the Benefits Delivery at Discharge program and received VCAA notice as to how to substantiate this underlying claim as part of that program.  Because entitlement to service connection has been granted for the psychiatric disability, and an effective date and initial evaluation have been assigned, the purpose for serving notice has been fulfilled and further VCAA notice as to the increased rating claim is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, records pertaining to the Veteran's claim for disability benefits from the Social Security Administration (SSA), and lay statements have been associated with the record.  

Additionally, before the appeal period and prior to discharge from service, the Veteran was afforded a VA examination in May 2008.  The Veteran was also afforded a VA examination in January 2015.  The examiners each conducted an examination and provided sufficient information regarding the Veteran's psychological manifestations such that the Board can render an informed determination.  The Board finds that the examinations in conjunction with the other evidence of record is adequate for rating purposes.  

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, for the below-discussed reasons, the evidence shows that staged ratings are warranted.  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Analysis

The Veteran's service-connected psychiatric disability is currently rated as 10 percent prior to May 15, 2013, as 30 percent from May 15, 2013 to December 30, 2014, and as 70 percent from December 30, 2014 disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (PTSD).  The Veteran contends that these ratings do not accurately depict the severity of his disability.  The Board notes that any psychiatric disorder is rated under the General Rating Formula for Mental Disorders, and the criteria under this formula shall be considered no matter what diagnostic code is assigned.  Here, because DC 9411 contemplates the Veteran's diagnosis of PTSD and his psychiatric symptoms, the Board concludes that the Veteran is appropriately rated under DC 9411.

The General Rating Formula for Mental Disorders provides that mental disorders are to be rated under 38 C.F.R. § 4.130 as follows:

10 percent disabled for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

30 percent disabled for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

50 percent disabled for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

70 percent disabled for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 percent disabled for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

A Global Assessment of Functioning (GAF) score can indicate the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, disability ratings are not assigned based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

The Veteran is competent to report his psychiatric symptoms that he has observed, and the Board finds these reports as to his symptoms are credible.  The Veteran's wife and mother-in-law are competent to report their observations of the Veteran, and the Board finds that such reports are credible. 

During the entire appeal period, the Veteran's service-connected psychiatric disability is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms including flattened effect; chronic sleep impairment with nightmares; constant intrusive thoughts flashbacks; hypervigilance; exaggerated startle response; suspiciousness; depressed mood; anxiety; panic attacks that occur weekly or less often; persistent irritability and frequent outbursts of anger; mild memory loss (such as forgetting names, directions, recent events); occasional suicidal ideation without plan; frequent thoughts of hurting others without plan; obsessional rituals which can interfere with routine social activities; impaired impulse control, such as unprovoked irritability but without periods of physical violence during waking hours; disturbances of motivation and mood; difficulty concentrating and decreased attention span; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting.  See VA treatment records dating from October 2008 to July 2016; May 2008 VA examination and December 2014 VA examination; June 2009 lay statements from the Veteran, his wife, and his mother in law.  

The Board acknowledges that in the May 2008 VA examination, the Veteran's psychiatric symptoms were apparently less severe than described above.  Specifically, the May 2008 VA examination showed that the Veteran's symptoms resulted in no occupational impairment, in that he reported that he is still working in the infantry and that his relationships with his supervisor and coworkers is good.  However, the Board notes that the Veteran was still serving on active duty at that time.  The Board finds that the evidence dating during the Veteran's period of active duty, which shows the Veteran's ability to function in the structured occupational environment of active duty, does not necessarily reflect the Veteran's ability to function in a civilian work environment.  Here, the evidence shows that the severity of the Veteran's psychiatric disability increased after separation, specifically to include his level of occupational impairment, and Board finds that the Veteran's level of occupational and social impairment after separation from service and prior to December 30, 2014 is contemplated by the 50 percent rating under DC 9411.  

During the entire appeal period, the Board finds that the preponderance of the evidence is against a finding that the Veteran has psychiatric symptoms that are so severe as to cause occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

The Board acknowledges that the VA treatment records, such as in a December 2008 VA mental health note, the Veteran reported "panic attacks occur daily when irritated by people/ situations."  However, the evidence shows that the Veteran has recurrently avoided situations and groups of people that might irritate him, and in a January 2009 VA mental health assessment, the Veteran reported that he is now able to self deescalate and walk away from situations that would further aggravate him.  In an April 2009 VA mental health note, the Veteran reported that he has seen improvements in his symptoms and that he is attending school more often and went to a movie recently.  In the December 2014 VA examination, the Veteran reported panic attacks that occur weekly or less frequently.  Based on this evidence, the Board finds that that near-continuous panic is not shown.  

Nevertheless, the Board notes that the evidence shows mood swings, anxiety, depressed mood, persistent irritability, and frequent angry outbursts.  The Board also notes that in the December 2014 VA examiner noted that the Veteran has had "occasional" suicidal ideation without plan.  Based on this evidence, the Board finds that the Veteran has deficiency in the area of mood due to his symptoms.  

Further, the Board notes that evidence, such as the Veteran's June 2009 statement and the December 2014 VA examination, shows that the Veteran has difficulty establishing and maintaining work relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting, and that as a result of these symptoms, the Veteran has been unable to secure a job since separation from service.  The Board also notes that after separation from service, the Veteran started attending college, but he reportedly dropped out due to his anxiety and sleep impairment.  See December 2014 VA examination; January 2009 VA mental health note (Veteran reported that his class size is large and he is having a difficult time staying at school due to his high anxiety); May 2013 VA psychiatry note (noting that the Veteran dropped out of his classes because  he could not get into classes on time or focus on material due to his PTSD).  Based on this evidence, the Veteran's symptoms have also resulted in deficiency in the area of school.  However, there is no indication that the Veteran's symptoms resulted in deficiency in the area of school at the same time as when his symptoms resulting in deficiency in the area of work.  Specifically, there is no indication that the Veteran attempted to work during the period of time that he was attending school as a full-time student.  See December 2008 and January 2009 VA mental health notes (Veteran reported that he is unemployed and is attending Clover Park Tech College); February 2009 VA mental health note (Veteran continues to participate as a full time student and attends classes daily from Monday through Friday).  Thus, the Veteran's symptoms resulted in deficiency in the areas of work and school at mutually exclusive times during the appeal period.  For these reasons, Board considers the Veteran's deficiency in the area of work and school as one combined area of functioning in which the Veteran has had deficiency during the appeal period, and not as two separate areas of the Veteran's functioning in which his symptoms have resulted in deficiency.  

On the other hand, the Veteran's symptoms do not result in deficiency in the areas of family relations, judgment, or thinking during the appeal period.  

Regarding the area of judgment:  The Board acknowledges that the Veteran and his family members report a history of violent nightmares and that he is not in control of himself when he is sleeping.  See June 2009 statements from the Veteran and the Veteran's wife; see also June 2009 statement from the Veteran's mother in law (noting an episode of physical violence that occurred during the Veteran's sleep; reporting that he has nightmares once a week instead of every night, according to the Veteran's wife, since he began treatment at VA [in 2008]); April 2009 VA mental health note (Veteran reported that his wife told him that he punched her while sleeping).  Further, the December 2014 VA examiner noted that the Veteran has impaired impulse control, such as unprovoked irritability with periods of violence.  The Board acknowledges that the Veteran has occasionally expressed thoughts of hurting others or passive thoughts of homicide.  See June 2009 statement from the Veteran's wife (reporting that on many occasions, the Veteran has mentioned that he wanted to grab his gun and shoot someone); December 2014 VA examination (noting that the Veteran has thoughts to injure self or others but there is no imminent threat or plan of action at this time); July 2016 VA mental health note (endorsing suicidal ideation but denies intention/ plan; endorsing homicidal ideation but denies intention/ plan and states that he is able to walk away).  

However, significantly, the probative medical evidence of record during the appeal period consistently shows that the Veteran has no impaired judgment. See VA treatment records dating from October 2008 to July 2016 (showing judgment within normal limits); May 2008 VA examination and December 2014 VA examination (showing no impaired judgement).  Though the December 2014 VA examination noted that the Veteran was arrested for assault in 2005 and 2006, there is no indication, except for the below described road rage incident, that the Veteran has acted on his thoughts of hurting others or himself or that he been physically violent against others or become involved in physical altercations during his waking hours at any point during the appeal period.  In the Veteran's mother in law's June 2009 statement, she stated that she fears that the Veteran will harm his wife and children while sleeping, and that he would never do anything [while awake] to harm his wife and children.  In the October 2008 VA Mental Health Assessment, the Veteran reported that he has increased irritability with people, though he has not acted out on that frustration.  The Board also notes that neglect of personal appearance and hygiene are not shown.  See VA treatment records dating from October 2008 to July 2016 and May 2008 VA examination and December 2014 VA examination (consistently showing hygiene and grooming within normal limits).  On review, these psychiatric symptoms are not shown to be of a severity, frequency, and duration so as to result in deficiency in the area of judgment.  

The Board acknowledges that in the January 2016 VA mental health initial evaluation note, the Veteran reported "chronic suicidal ideation" without plan or intent.  In a July 2016 VA mental health note, the Veteran endorsed a history of suicidal ideation without plan or intent.  However, the evidence shows that that the Veteran's suicidal ideation occurs occasionally during the appeal period.  The Board also notes that in the December 2014 VA examiner noted that the Veteran has had "occasional" suicidal ideation without plan, and an October 2013 VA psychiatry note noted that the Veteran has "some fleeting suicidal ideation at times but easily dismissed."  The remaining extensive VA treatment records show that the Veteran recurrently denied suicidal ideation.  Thus, the evidence shows that suicidal ideation is no more frequent than occasional and such ideation is fleeting.  Thus, the Board finds that the Veteran's symptom of occasional suicidal ideation is not shown to be of a severity, frequency, and duration to result in deficiency in the area of judgment.    

Regarding the area of family relations: The Board also acknowledges that during this period, the Veteran is socially isolated from other people, including his extended family members other than his wife and children, and that he has difficulty in establishing and maintaining effective relationships, to include work relationships, in that he has lost his friends because he got in verbal arguments with them.  See June 2009 statements from the Veteran, his wife, and his mother in law.  The Board also acknowledges that during this period, the Veteran has had persistent irritability, disturbances of mood, and frequent angry outbursts against his wife and son, and that these symptoms have caused him to avoid his family when irritable and have caused decreased happiness in his family.  See June 2009 Veteran statement (reporting that he yells at his wife for not doing something right and that he yells at this son for aggravating him; he has "kicked his wife out of the house 3 times for little things"; reporting that he has hit or smacked his wife in his sleep and she now no longer sleeps the whole night with him); June 2009 statement from Veteran's wife (reporting that the family is not as happy as before the Veteran was deployed; reporting that going to the movies causes the Veteran to have panic attacks and he avoids being around groups of people; he isolates himself at large family gatherings; he loses his temper easily with his son; reporting that the Veteran's nightmares cause her to be afraid of his hitting her when he is sleeping and having nightmares, so she lays with him until he falls asleep and then goes to sleep in her sons' room); September 2013 VA mental health note (Veteran reported that he wakes up angry and irritable and he will avoid helping his son go off to school and having breakfast with his family due to irritability).  The Board also acknowledges that the Veteran has exhibited some obsessional rituals which can interfere with routine social activities.  Specifically, the Veteran reported hypervigilance and mapping out an exit when walks in a door, and focusing on everyone that comes into a room.  See June 2009 Veteran statement.  The Veteran reported that he stresses himself out in fear of danger, and he tends to leave these situations, such as in movies and restaurants.  Id.   

However, despite the Veteran's above symptoms during sleep and while awake, the evidence shows that the Veteran maintains long-term supportive relationships with his immediate family members.  In the December 2014 VA examination, the Veteran described his relationships with his children as "great."  See also May 2008 VA examination (Veteran reported that his relationship with his children was good).  Further, in the June 2009 statement, despite the effects of his symptoms on his relationships with his wife and children, the Veteran  reported that the only people that talk to him are his kids, his wife, and his mother in law.  The Veteran also noted in an October 2008 VA Mental Health assessment that he calls his godfather "Dad" and that they are closer relationally than he and his mother (though he rarely talks to his mother or sister).  In the June 2009 statement, the Veteran's wife reported that despite the Veteran losing his patience and snapping at his son, his son still cries often for him when he leaves because he wants to spend time with him.  She reported that despite his irritability and angry outbursts and social isolation, they still have good days.  She also reported that he likes to talk with her more once he has taken his medication.  In a January 2009 VA mental health assessment, the Veteran reported that he has "occasional verbal altercations" with his wife but no physical abuse.  He also reported that his wife is understanding about his PTSD issues and that his overall relationship with his wife is "good."  In a July 2016 VA mental health note, the Veteran reported that his supports include his wife.  The Veteran reported in a January 2009 VA mental health note that he feels extremely happy when with his children, and in a June 2013 VA psychiatry note, the Veteran is reported as having warm and caring interaction with his son during the appointment.  In an April 2016 VA mental health note, the Veteran reported that he enjoys traveling to Jacksonville, NC, and visiting family and helping to paint.

Based on this evidence, the Board does not find that the Veteran has an inability to establish and maintain effective relationships, in that the Veteran has maintained supportive and "great" relationships with family members such as his wife, children, and godfather, despite his psychiatric symptoms.  On review, though the Veteran's symptoms cause the above-discussed negative effects on his family, the Veteran's symptoms are not shown to be of a severity, frequency, and duration so as to result in deficiency in the area of family relations.  

Regarding the area of thinking, the Board acknowledges that the evidence shows that the Veteran has recurrent involuntary and intrusive memories and persistent distorted cognitions about the cause or consequences of the traumatic events that resulted in his PTSD.  See e.g., December 2014 VA examination.  However, circumstantial, circumlocutory or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; and spatial disorientation are not shown.  See December 2014 VA examination; VA treatment records dating from October 2008 to July 2016 (consistently showing speech and thought processes as being within normal limits; and showing orientation to time, place, and space).  For these reasons, on review, the Veteran's psychiatric symptoms are not shown to be of a severity, frequency, and duration so as to result in deficiency in the area of thinking.   

On review, the Board acknowledges that the Veteran has occupational and social impairment with deficiencies in the combined area of work and school and the area of mood.  However, for the above reasons, and given that the Veteran does not have deficiencies in the areas of family relations, judgment, and thinking, the Board concludes that occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to the Veteran's psychiatric symptoms is not shown.  

The Board acknowledges that in a January 2016 VA mental health evaluation note, the Veteran reported that he has episodes of anger revolving around road rage, that he recently got into a motor vehicle accident in which a car hit him and did not stop.  The Veteran followed car the car and then hit the car.  However, the remaining extensive medical and lay evidence shows that the Veteran denies a history of physical altercations during the appeal period.  Further, the medical provider assessed the Veteran's judgment as fair to good in the January 2016 mental health evaluation.  Based on this evidence of one incident of road rage resulting in hitting a car, the Board does not find that the Veteran's symptoms of road rage are of a frequency, duration, and severity so as to result in deficiency in the area of judgment.  

The Board acknowledges that in an October 2008 VA Mental Health assessment, the Veteran reported episodes of auditory hallucinations, smelling meat (i.e., driving by a fast food restaurant, and auditory hallucinations that appeared to be in conjunction with flashbacks and nightmares).  It was also noted in a January 2009 VA mental health assessment that the Veteran reported daily auditory hallucinations such as voices of friends calling for help or radio communications; and the provider noted that the Veteran has "no hallucinations except for those described that seem to be more consistent with PTSD symptoms."  Thereafter, however, the extensive remaining medical evidence shows no reports of hallucinations and no noted psychotic symptoms.  See February 2009 VA mental health note, April 2009 VA mental health note (Veteran denied hallucinations); December 2014 VA examination (noting no persistent hallucinations or delusions); see generally April 2009 to July 2016 VA treatment records (showing no hallucinations and no psychotic symptoms).  Based on this evidence, the Board does not find that the Veteran's symptoms of hallucinations are persistent, and the Board finds no evidence of hallucinations after January 2009.   

Indeed, on review, the Board finds that the evidence discussed above tends to indicate that the Veteran's reported hallucinations and the incident of road rage resulting in hitting a car were temporary and brief increases in severity in the Veteran's symptoms, and that the Veteran's disability picture and overall functional impairment during the appeal period resulting from the service-connected psychiatric disability is consistent with the rating of 50 percent.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007). 

Further, during the appeal period, the Veteran's GAF scores do not support a finding that the Veteran's overall disability picture is consistent with a rating greater than 50 percent.  The Veterans lowest GAF score shown in the medical evidence during the appeal period is 45.  See September 2013 VA mental health note; May 2013 mental health note.  A GAF score of 45 reflects reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Though this GAF score of 45 shows serious symptoms, this score alone does not demonstrate that the Veteran has symptoms of a severity, frequency, and duration that are contemplated by the rating of 70 percent.  For the reasons discussed above, occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, is not shown by the evidence.  

On review, the Board finds that the preponderance of the evidence does not show that the Veteran has symptoms of such severity, frequency, and duration so as to approximate the level of impairment provided for a 70 percent rating in the rating schedule.  On review, prior to December 30, 2014, the criteria for an increased initial disability rating of 50 percent, but no higher, for the Veteran's service-connected psychiatric disorder have been met.  From December 30, 2014, the Veteran's current disability rating of 70 percent contemplates his symptoms, level of impairment, and disability picture, and an increased rating is not warranted.

At no point during the appeal period have the criteria for a rating greater than those discussed above been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that greater ratings are warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   Further, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record in conjunction with his claim for increased rating for the psychiatric disability.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Increased Compensation for a Dependent Spouse

The pertinent facts are not in dispute, and this claim is being partially granted and partially denied solely due to entitlement under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).  For the same reasons, though the Board's prior remand instructions directed the AOJ to submit a supplemental statement of the case with regard to this claim, remand of this claim for the AOJ to submit a supplemental statement of the case would not possibly result in any further benefit to the Veteran.  Because the Board is partially granting the claim based entirely on the law, the intent behind the Board's prior remand of this claim has been satisfied, and therefore the AOJ has substantially complied with the Board's prior remand instructions with regard to this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Under 38 C.F.R. § 3.4, compensation means a monthly payment made by VA to a Veteran because of service-connected disability.  Further, with regard to disability compensation, an additional amount of compensation may be payable for a spouse child, and/or dependent parent where a Veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 C.F.R. § 3.4(b)(2).  

The Veteran contends that increased compensation based on a dependent spouse is warranted.  See June 2009 Veteran statement (asking to add his wife C. P. K. and his children as dependents).  The Board notes that the appeal for entitlement to increased compensation based on dependent children has been resolved in an April 2011 determination, which granted additional compensation based on two dependent children, and in a June 2016 determination, which granted additional compensation for another dependent child and notified the Veteran that he is being paid additional compensation based on a total of 3 dependent children.  (The evidence shows that the Veteran's third child was born during the course of the appeal period.)   

To qualify for recognition as the Veteran's spouse for purposes of determining whether additional VA compensation is warranted for a dependent spouse, C. P. K.'s marriage with the Veteran must meet the requirements of 38 C.F.R. § 3.1(j).  See 38 C.F.R. § 3.50(a).  38 C.F.R. § 3.1(j) states that "marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued."  Under 38 C.F.R. § 3.205(a), proof of a valid marriage can include a certificate of marriage.  Board notes that the regulations governing whether a marriage may be deemed valid despite legal impediment do not apply in this case, as such regulations apply to surviving claimants who claim VA benefits based on his or her relationship with a Veteran who has passed away.  See generally 38 C.F.R. § 3.52.  

In his April 2008 Form 21-526, the Veteran claimed C. P. K. as his dependent spouse.  He stated that they married in Canada in April 2006 and that they currently live together.  The Veteran also noted a previous marriage to S. C. that ended in divorce in 2005 (no day or month was provided).  A Canadian Certificate of Marriage confirms that C. P. K. and the Veteran married in Canada in April 2006.  However, a U.S. Decree of Dissolution of the marriage between the Veteran and S. C. shows that his divorce to S. C. became effective in August 2008.  Therefore, in April 2006, when the Veteran married C. P. K. in Canada, he was still married to S. C. in the United States, and the proof of termination of his prior marriage to S. C. is inconsistent with his report that he divorced S. C. in 2005.  There is no argument by the Veteran that this August 2008 Decree of Dissolution is not valid on its face.  The Board finds that the August 2008 Decree of Dissolution outweighs the Veteran's report that he divorced S. C. in 2005.  There is no lay argument by the Veteran, and there is no indication otherwise, that Canada recognizes any form of polygamy under Canadian law.  Thereafter, per a U.S. Certificate of Marriage, the Veteran married C. P. K. in Washington State on April [REDACTED], 2014.    

Based on the above, the Veteran's marriage to C. P. K. in Canada in April 2006 was not valid because he was still married to S. C. at that time and because Canada does not recognize polygamy as a valid form of marriage.  However, given the that the evidence shows that the Veteran's divorce to S. C. became valid in August 2008, and that thereafter the Veteran married C. P. K. on April [REDACTED], 2014, the Veteran's marriage to C. P. K. is valid from April [REDACTED], 2014.  The criteria for recognition of C. P. K. as the Veteran's spouse are met from April [REDACTED], 2014.  

The Board acknowledges the Veteran's argument that dependency compensation for C. P. K. is warranted because his wife does not need a social security number because she lived in Canada.  However, even if C. P. K. had a social security number at any time prior to April [REDACTED], 2014, her marriage to the Veteran is not valid for VA purposes prior to this date for the above-discussed reasons.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

For the above reasons, entitlement to additional compensation based on dependent spouse C. P. K. is warranted from April [REDACTED], 2014, and no earlier.  Because the disposition in this claim is based on the law, and not the facts of the case, the claim for additional VA compensation based on a dependent spouse prior to April [REDACTED], 2014  must be denied due to the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Prior to December 30, 2014, entitlement to an increased initial disability rating of 50 percent, but no higher, for the service-connected psychiatric disability is granted, subject to the law and regulations governing the payment of monetary benefits.  

From December 30, 2014, entitlement to a disability rating greater than 70 percent for the service-connected psychiatric disability is denied.

Entitlement to increased compensation based upon a dependent spouse prior to April [REDACTED], 2014 is denied.

Entitlement to increased compensation based upon a dependent spouse is granted from April [REDACTED], 2014, but no earlier, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

The Veteran was last afforded a VA examination in December 2014 regarding the severity of the lumbar spine disability.  However, since then, the Court of Appeals for Veterans Claims (Court) issued the decision Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that VA examinations for musculoskeletal disabilities should include joint testing for pain on both active and passive motion and on weight bearing and non-weight bearing.  The December 2014 VA examiner did not provide results of all required musculoskeletal testing, as provided under Correia.  Specifically, though the December 2014 VA examiner noted range of motion testing and the examiner found that there was no functional loss when weight-bearing, the examiner did not note whether range of motion testing was on active or passive range of motion testing.  In light of Correia, the Veteran should be afforded a new VA examination to determine the severity of the lumbar spine disability.  Correia v. McDonald, 28 Vet. App. 158 (2016); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that he provide or identify any updated outstanding records pertinent to treatment for the lumbar spine.  He should be asked to authorize the release of any outstanding pertinent non-VA medical records.    

2. Please obtain outstanding relevant VA treatment records.

3. After completing the above directives, please schedule the Veteran for a VA examination to determine the nature and severity of the lumbar spine disability.  Forward the claims file to the examiner for review of the case. 

The examiner is asked to perform all necessary testing, specifically to include joint testing for pain on both active and passive motion and on weight bearing and non-weight bearing, as is required under Correia v. McDonald, 28 Vet. App. 158 (2016).  The examiner is asked to please note that such testing took place.  

The examiner is also asked to address the current nature, severity, and all symptoms of the Veteran's lumbar spine disability.  For purposes of the opinion, please include the following:

(a) Note the extent of limitation in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

(b) Please comment on whether there is favorable or unfavorable ankylosis.  

(c) Please indicate the frequency and duration of any incapacitating episodes in the past 12 months.  Note that an incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 

(d) Please note the nature and severity of any objective neurological impairment that is associated with the lumbar spine disability.  For each impairment noted, please indicate the nerve roots involved and the severity of the symptoms (e.g., mild, moderate, severe).  

(e) Comment on the impact the Veteran's service-connected lumbar spine disability on his ability to perform tasks in a work-like setting.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

4. Afterwards, adjudicate the claim on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


